Citation Nr: 0529430	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-30 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
ear hearing loss.


WITNESSES AT HEARING ON APPEAL

Veteran and a Veterans Benefits Counselor


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1983 to 
March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued the 
veteran's rating of 10 percent for left ear hearing loss.  
The veteran requests a higher rating.

The veteran testified before the undersigned Veterans Law 
Judge via videoconference technology in June 2004.  A 
transcript of the hearing is of record.  In September 2004, 
the Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in October 
2005.

The Board notes that during the veteran's June 2004 Board 
hearing, he raised the issues of entitlement to service 
connection for tinnitus and entitlement to an increased 
evaluation for service-connected otitis media.  These issues 
are referred to the RO for proper adjudication.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claims have been 
completed.

2.  Left ear hearing loss, when tested in January 2003, was 
manifested by no more than auditory acuity level I hearing 
loss in the left ear.

3.  Left ear hearing loss, when tested in June 2005, was 
manifested by no more than auditory acuity level V hearing 
loss in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left ear hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in October 2002, after the enactment of the VCAA.  

An RO letter dated in November 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the November 2004 letter, VA notified the veteran of his 
responsibility to submit evidence that showed that his 
condition was worse or had increased in severity.  This 
letter informed the veteran of what evidence was necessary to 
substantiate claims for increased ratings.  The letter also 
suggested that he submit any evidence in his possession.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the July 2003 statement of the case and July 
2005 supplemental statement of the case provided guidance 
regarding the evidence necessary to substantiate his claim.  
The September 2004 Board remand also provided guidance to the 
veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

In September 1987, the RO awarded the veteran service 
connection for left ear hearing loss with a 10 percent 
evaluation, effective March 1987.

In October 2002, the veteran submitted a claim for an 
evaluation in excess of 10 percent for left ear hearing loss 
and argued that he heard background sounds when talking to 
someone and could not hear when he hunted.  He also stated 
that his hearing had decreased over the years.

In January 2003, the veteran underwent a VA audiogram.  The 
examination results were as follows:




HERTZ



1000
2000
3000
4000
AVG.
LEFT
55
45
40
40
45

Speech discrimination testing produced a score of 100 percent 
for the left ear.  The diagnosis was moderately severe to 
mild conductive type hearing loss in the left ear.

In the veteran's November 2003 statement, he argued that the 
January 2003 VA examination was not adequately conducted and 
requested another examination.

The veteran submitted audiological examinations conducted by 
a private audiologist, M.E., Ph.D.  The examination results 
for a January 2004 examination were as follows:






HERTZ



1000
2000
3000
4000
AVG.
LEFT
35
35
40
45
38.75

Speech discrimination testing was not performed.  The 
diagnosis for the left ear was mild hearing difficulty in the 
speech frequencies and moderate hearing difficulty in the 
high frequencies.

In June 2004, the veteran testified before the undersigned 
Veterans Law Judge during a Board hearing.  He stated that 
when he was in a crowded room or in a place with a lot of 
noise, he could not discriminate the sounds.  In addition, he 
could not hear from which direction the animals were coming 
while he was hunting.  Further, he could not use a hearing 
aid because drainage from his ears would damage the hearing 
aid.  He did use hearing protection for his current job.  
When asked how his hearing loss affected his job performance, 
he stated that sometimes his job performance was affected by 
the hearing loss because he was not able to hear directions.

In a November 2004 letter, the veteran's friend stated that 
she lived with the veteran for 10 years and she would need to 
repeat herself many times until the veteran understood what 
she was saying.  If there were background noise, the veteran 
would not know that she was speaking to him.  In addition, 
the veteran would need to look at her to be able to 
understand what she was saying.

In June 2005, the veteran underwent a VA audiological 
examination.  He reported fluctuating hearing loss in his 
left ear and had difficulty understanding or discriminating 
in the presence of any background noise.  Physical 
examination revealed the following results:




HERTZ



1000
2000
3000
4000
AVG.
LEFT
80
65
60
60
66

Speech discrimination testing produced a score of 92 percent 
for the left ear.  The diagnosis was moderate to severe mixed 
hearing loss in the left ear.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2004).  

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2004)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a), (d) (2004).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of §3.383 of this chapter.  38 C.F.R. 
§ 4.85(f) (2005).


Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIa
Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  In the 
instance when the pure tone thresholds are 30 decibels or 
less at 1000 Hz and 70 decibels or more at 2000 Hz, that 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2004).  

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

In the present case, the Board notes that the veteran's 
hearing loss disability identifies with the first exceptional 
pattern of hearing impairment and for the June 2005 
examination results, Table VIa was used to evaluate the 
veteran's hearing loss.

According to the medical evidence of record, the veteran is 
not entitled to an evaluation in excess of 10 percent for his 
left ear hearing loss.  The Board must point out that the 
measurement for hearing loss is based on a mechanical 
application of the data to the tables provided above.  In 
addition, when only one ear is service-connected, the non-
service-connected ear is assigned a Roman Numeral designation 
for hearing impairment of I.  38 C.F.R. § 4.85(f).  
Therefore, in considering the veteran's claim for an 
increased evaluation for left ear hearing loss, the Board 
notes that results of the January 2003 audiogram are 
equivalent to a numeric designation of I for the right ear 
and I for the left ear.  A compensable evaluation is not 
warranted when these values are applied to Table VII.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2004).  The audiogram 
conducted in January 2004 by the private audiologist, M.E., 
Ph.D., did not include the speech discrimination testing and 
are not adequate for rating purposes.  The results of the 
June 2005 VA audiogram are equivalent to a numeric 
designation of I for the right ear and V for the left ear 
using Table VIa, because the puretone thresholds were 55 
decibels or greater for all four frequencies in the left ear.  
A compensable evaluation is also not warranted when these 
values are applied to Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).  In conclusion, the veteran's 
left ear hearing loss disability does not meet the criteria 
for an evaluation in excess of 10 percent.


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
ear hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


